     Case 3:20-cv-00043-MMD-CLB Document 8 Filed 12/02/20 Page 1 of 1



1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4
5     JOHN D. PAMPLIN,                                    Case No. 3:20-CV-0043-MMD-CLB
6                                            Plaintiff,   ORDER
7            v.
8     R. BAKER, et al.,
9                                      Defendants.
10
11          Plaintiff, John David Pamplin - Inmate #74405, is a frequent litigator in this court.
12   Since late 2016, plaintiff has filed no fewer than nine civil rights actions and six habeas
13   actions. Plaintiff has attended multiple inmate mediations in civil rights cases (3:16-CV-
14   668, 3:16-CV-0745, 3:17-CV-0716, 3:18-CV-0333, 3:18-CV-0532). All the mediations
15   have all proved either unsuccessful or resulted in a repudiated settlement requiring a
16   motion to enforce (3:16-CV-0668-MMD-VPC).
17          The court has reviewed this particular case and, while not opining on the merits,
18
     has determined that it shall be excluded from the inmate mediation program in order to
19
     preserve the court’s limited resources. An order granting in forma pauperis shall issue
20
     and this case shall proceed on the normal litigation track. The parties are free to privately
21
     discuss settlement if they so choose.
22
     DATED: December 2, 2020
            ___________.
23
24                                               ___________________________________
25                                               UNITED STATES MAGISTRATE JUDGE

26
27
28
